DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action on the merits is in response to the request for continued examination received on 28 October 2020. Claims 1, 3-7 and 9-12 are pending. Claim1 is amended. Claim 2 is cancelled. Claims 10-12 remain withdrawn as nonelected.

Response to Amendment

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1, 3, 4, 6-7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over by JPH10249949 to Saito Koichi et al. ‘949 hereafter in view of GB  824,433  (‘433 hereafter) further in view of United States Patent 3,526,000 to R.J. Williams (‘000 hereafter).
Regarding claim 1, ‘949 teaches an apparatus for manufacturing a fiber-reinforced thermoplastic resin tape, the apparatus comprising: a resin impregnation device for impregnating a fiber bundle with a molten thermoplastic resin, the resin impregnation device including a container that accommodates the fiber bundle and the thermoplastic resin with which the fiber bundle is to be impregnated, the container having an outlet allowing the fiber bundle impregnated with the thermoplastic resin to be discharged through the outlet (FIG 1 item 1); a nozzle provided to the outlet of the container of the resin impregnation device and configured to allow the fiber bundle having been impregnated with the thermoplastic resin to pass through the nozzle while forming the fiber bundle into a tape shape (FIG 1 item 1b); and at least one main cooling roller disposed downstream of the nozzle and configured to feed downstream the fiber bundle having passed through the nozzle and cool the fiber bundle while making contact with the tape-shaped fiber bundle (FIG 1 item 6), wherein: the nozzle has an opening allowing the fiber bundle to pass through the nozzle, the opening being a rectangular slit having long sides and short sides; and with T (mm) being the dimension of the short sides of a tip of the nozzle and LI (mm) being a distance between the tip of the nozzle and the contact position, the dimension T and the distance38W6069L in the apparatus satisfy either one of 
In the related art, thermoplastic sheet production, ‘433 teaches that the cooling roll may be operated at a higher speed than the take up of the sheet (Pg2 Lns120-125) for the benefit of imparting a fine finish on the sheet. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘949 with those of ‘433 for the benefit of producing a fiber reinforced sheet with good surface finish. This art combination does not teach the arrangement of tapered die and cooling roll. 
In the same field of endeavor, ‘000 teaches a center of the main cooling roller arranged closest to the nozzle is disposed away from a straight line passing through the outlet and parallel to a direction in which the fiber bundle impregnated with the thermoplastic resin is discharged, and the main cooling roller is disposed at such a position that the distance between the tip of the nozzle and the contact position is smaller than a radius of the main cooling roller (FIG 1 items 14 and 34) for the benefit of cooling the extruded molten film in conformance with the chill roller in a sheet shape. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘949 in view of ‘433 with those of ‘000 for the benefit of cooling an extruded sheet.
Regarding claim 3, ‘949 teaches the manufacturing apparatus for a fiber-reinforced thermoplastic resin tape wherein the at least one main cooling roller includes a pair of main cooling rollers disposed on both sides of the fiber bundle with the tape shape, and the pair of main cooling rollers cool the fiber bundle while making contact with both faces of the fiber bundle, respectively (FIG 1 items 6).
Regarding claim 4, ‘949 teaches the manufacturing apparatus for a fiber-reinforced thermoplastic resin tape further comprising at least one sub-cooling roller disposed downstream of the at least one main cooling roller and configured to convey the fiber bundle while cooling the fiber bundle (FIG 1 items 7).
Regarding claim 6, ‘949 teaches the manufacturing apparatus for a fiber-reinforced thermoplastic resin tape wherein the nozzle includes a nozzle member that defines the dimension of the opening in a minor axis direction and a pair of guide plates attached to a tip of the nozzle member with a spacing defining the dimension of the opening in a major axis direction between the guide plates (paras 0023, 0024).
Regarding claim 7, ‘949 teaches the manufacturing apparatus for a fiber-reinforced thermoplastic resin tape further comprising a tension adjustment mechanism that keeps tension acting on the fiber bundle constant (FIG 8 item 18).
Regarding claim 9, ‘433 teaches that main cooling roller is capable of being operated at 1.5 to 2.0 times the take up speed of the sheet (Pg2 Lns120-125) for the benefit of imparting a fine finish on the sheet. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘949 with those of ‘433 for the benefit of producing a fiber reinforced sheet with good surface finish.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘949 as applied to claim 1 above, and further in view of United States Patent 3,137,056 to McClure et al. (‘056 hereafter).
Regarding claim 5, ‘949 teaches the manufacturing apparatus for a fiber-reinforced thermoplastic resin tape wherein: the resin impregnation device further includes a plurality of 
In the related art of yarn dyeing, ‘056 teaches the use of a grooved yarn opener (FIG 1B item 47) for the benefit of holding twisted fibers open in opposition to their tension for the benefit of coating the fibers most thoroughly. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘949 with those of ‘056 for the benefit of coating the individual fibers completely.

Response to Arguments
Applicant’s arguments, see remarks, filed 28 October 2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previous prior art combination further in view of the ‘000 reference as shown above.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JPR/             Examiner, Art Unit 1743

/TIMOTHY KENNEDY/             Primary Examiner, Art Unit 1743